 


110 HR 4226 IH: Climate Stewardship and Economic Security Act of 2007
U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4226 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2007 
Mr. Gilchrest (for himself and Mr. Olver) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Science and Technology, Natural Resources, Foreign Affairs, Agriculture, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To accelerate the reduction of greenhouse gas emissions in the United States by establishing a market-driven system of greenhouse gas tradeable allowances that will limit greenhouse gas emissions in the United States, reduce dependence upon foreign oil, and ensure benefits to consumers from the trading in such allowances, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Climate Stewardship and Economic Security Act of 2007. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Sec. 3. Definitions. 
Title I—Market to reduce greenhouse gas emissions 
Subtitle A—Tracking emissions 
Sec. 101. National Greenhouse Gas Database and registry established. 
Sec. 102. Inventory of greenhouse gas emissions for covered entities. 
Sec. 103. Greenhouse gas reduction registration. 
Sec. 104. Measurement and verification. 
Subtitle B—Mandating emission reductions 
Sec. 121. Covered entities must submit allowances for emissions. 
Sec. 122. Compliance. 
Sec. 123. Exemption of source categories. 
Sec. 124. Establishment of tradeable allowances. 
Sec. 125. International reserve allowance program. 
Sec. 126. Penalties. 
Subtitle C—Controlling compliance costs 
Part 1—Use of Allowances 
Sec. 141. Trading. 
Sec. 142. Banking. 
Sec. 143. Borrowing against future reductions. 
Sec. 144. Domestic offsets. 
Sec. 145. International credits plan. 
Sec. 146. Outreach initiative on revenue enhancement for agricultural producers. 
Part 2—Carbon Market Efficiency Board 
Sec. 151. Establishment of Board. 
Sec. 152. Duties. 
Sec. 153. Powers. 
Sec. 154. Estimate of costs to economy of limiting greenhouse gas emissions. 
Subtitle D—Allocation of tradeable allowances 
Sec. 161. Determination of tradeable allowance allocations. 
Sec. 162. Provision of tradeable allowances. 
Sec. 163. Ensuring target adequacy. 
Sec. 164. Initial allocations for early participation and accelerated participation. 
Sec. 165. Bonus for accelerated participation. 
Title II—Climate Change Credit Corporation 
Sec. 201. Establishment. 
Sec. 202. Purposes and functions. 
Title III—Miscellaneous 
Sec. 301. NOAA report on climate change effects; preparation assistance. 
Sec. 302. Adaptation technologies. 
Sec. 303. Mitigating climate change’s impacts on the poor. 
Sec. 304. Wildlife conservation.  
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)BaselineThe term baseline means the historic greenhouse gas emission levels of an entity, as adjusted upward by the Administrator to reflect actual reductions that are verified in accordance with— 
(A)regulations promulgated under section 101(c)(1); and 
(B)relevant standards and methods developed under this Act. 
(3)BoardThe term Board means the Carbon Market Efficiency Board established under section 151. 
(4)Carbon dioxide equivalentsThe term carbon dioxide equivalents means, for each greenhouse gas, the amount of each such greenhouse gas that makes the same contribution to global warming as one metric ton of carbon dioxide, as determined by the Administrator. 
(5)Covered sectorsThe term covered sectors means the electric power, transportation, industrial, and commercial sectors, as such terms are used in the Inventory. 
(6)Covered entityThe term covered entity means an entity (including a branch, department, agency, or instrumentality of Federal, State, or local government) that— 
(A)owns or controls a source of greenhouse gas emissions in the electric power, industrial, or commercial sector of the United States economy (as defined in the Inventory), refines or imports refined petroleum products for use in transportation, or produces or imports hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride; and 
(B)emits, from any single facility owned by the entity, over 10,000 metric tons of greenhouse gas per year, measured in units of carbon dioxide equivalents, or— 
(i)refines or imports refined petroleum products that, when combusted, will emit; 
(ii)produces or imports hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride that, when used, will emit; or 
(iii)produces or imports other greenhouse gases that, when used, will emit,over 10,000 metric tons of greenhouse gas per year, measured in units of carbon dioxide equivalents. 
(7)DatabaseThe term database means the National Greenhouse Gas Database established under section 101. 
(8)Direct emissionsThe term direct emissions means greenhouse gas emissions by an entity from a facility that is owned or controlled by that entity. 
(9)FacilityThe term facility means a building, structure, or installation located on any 1 or more contiguous or adjacent properties of an entity in the United States. 
(10)Greenhouse gasThe term greenhouse gas means— 
(A)carbon dioxide; 
(B)methane; 
(C)nitrous oxide; 
(D)hydrofluorocarbons; 
(E)perfluorocarbons; or 
(F)sulfur hexafluoride. 
(11)Indirect emissionsThe term indirect emissions means greenhouse gas emissions that are— 
(A)a result of the activities of an entity; but 
(B)emitted from a facility owned or controlled by another entity. 
(12)InventoryThe term Inventory means the Inventory of U.S. Greenhouse Gas Emissions and Sinks, prepared in compliance with the United Nations Framework Convention on Climate Change Decision 3/CP.5. 
(13)LeakageThe term leakage means— 
(A)a potentially unaccounted increase in greenhouse gas emissions by a facility or entity caused by an offset project that produces an accounted reduction in greenhouse gas emissions; or 
(B)a potentially unaccounted decrease in sequestration that is caused by an offset project that results in an accounted increase in sequestration. 
(14)PermanenceThe term permanence means the extent to which greenhouse gases that are sequestered will not later be returned to the atmosphere. 
(15)RegistryThe term registry means the registry of greenhouse gas emission reductions and increases in sequestration established under section 101(b)(2). 
(16)SecretaryThe term Secretary means the Secretary of Commerce. 
(17)Sequestration 
(A)In generalThe term sequestration means the long-term capture, separation, isolation, or removal of greenhouse gases from the atmosphere. 
(B)InclusionsThe term sequestration includes, as the Administrator determines appropriate for carrying out this Act— 
(i)agricultural and conservation practices; 
(ii)reforestation; 
(iii)forest preservation; 
(iv)production of cellulosic biomass crops; and 
(v)any other method of long-term capture, separation, isolation, or removal of greenhouse gases from the atmosphere. 
(C)ExclusionsThe term sequestration does not include— 
(i)any conversion of, or negative impact on, a native ecosystem; or 
(ii)any introduction of non-native species. 
(18)Source categoryThe term source category means a process or activity that leads to direct emissions of greenhouse gases, as listed in the Inventory. 
(19)Stationary sourceThe term stationary source means any source of greenhouse gas emissions except those emissions resulting directly from an engine for transportation purposes. 
IMarket to reduce greenhouse gas emissions 
ATracking emissions 
101.National Greenhouse Gas Database and registry established 
(a)EstablishmentAs soon as practicable after the date of enactment of this Act, the Administrator, in coordination with the Secretary, the Secretary of Energy, the Secretary of Agriculture, State governments, and private sector and nongovernmental organizations, shall establish, operate, and maintain a database, to be known as the National Greenhouse Gas Database, to collect, verify, and analyze data on greenhouse gas emissions by entities. 
(b)National Greenhouse Gas Database componentsThe database shall consist of— 
(1)an inventory of greenhouse gas emissions; and 
(2)a registry of greenhouse gas emission reductions and increases in sequestrations. 
(c)Comprehensive system 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall promulgate regulations to implement a comprehensive system for greenhouse gas emissions reporting, inventorying, and reduction and sequestration registration. 
(2)RequirementsThe Administrator shall ensure, to the maximum extent practicable, that— 
(A)the comprehensive system described in paragraph (1) is designed to— 
(i)maximize completeness, transparency, and accuracy of data reported; and 
(ii)minimize costs incurred by entities in measuring and reporting greenhouse gas emissions, emission reductions, and sequestrations; and 
(B)the regulations promulgated under paragraph (1) establish procedures and protocols necessary— 
(i)to prevent the double-counting of greenhouse gas emissions, emission reductions, or sequestrations reported by more than 1 reporting entity; 
(ii)to provide for corrections to errors in data submitted to the database; 
(iii)to provide for adjustment to data by reporting entities that have had a significant organizational change (including mergers, acquisitions, and divestiture), in order to maintain comparability among data in the database over time; 
(iv)to provide for adjustments to reflect new technologies or methods for measuring or calculating greenhouse gas emissions, emission reductions, or sequestrations; 
(v)to account for changes in registration of ownership of emission reductions or increases in sequestration resulting from a voluntary private transaction between reporting entities; 
(vi)to prevent a covered entity from avoiding the requirements of this Act by reorganization into multiple entities that are under common control; and 
(vii)to clarify the responsibility for reporting in the case of any facility owned or controlled by more than 1 entity. 
(3)Serial numbersThrough regulations promulgated under paragraph (1), the Administrator shall develop and implement a system that provides— 
(A)for the provision of unique serial numbers to identify the registered emission reductions or increases in sequestration made by an entity; 
(B)for the tracking of the registered reductions or sequestrations associated with the serial numbers; and 
(C)for such action as may be necessary to prevent counterfeiting of the registered reductions or sequestrations. 
102.Inventory of greenhouse gas emissions for covered entities 
(a)In generalNot later than July 1st of each calendar year after 2011, each covered entity shall submit to the Administrator a report that states, for the preceding calendar year, the entity-wide greenhouse gas emissions in the United States (as reported at the facility level), including— 
(1)the total quantity of direct emissions from stationary sources, including process and fugitive emissions, expressed in units of carbon dioxide equivalents, except those reported under paragraph (3); 
(2)the amount of petroleum products refined or refined petroleum products imported by the entity for use in transportation and the amount of greenhouse gases, expressed in units of carbon dioxide equivalents, that would be emitted when these products are used for transportation, as determined by the Administrator under section 121(b); 
(3)the amount of hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride, expressed in units of carbon dioxide equivalents, that are produced or imported by the entity and will ultimately be emitted in the United States, as determined by the Administrator under section 121(d); and 
(4)such other categories of greenhouse gas emissions in the United States as the Administrator determines in the regulations promulgated under section 101(c)(1) may be practicable and useful for the purposes of this Act, such as indirect emissions. 
(b)Collection and analysis of dataThe Administrator shall collect and analyze data reported under subsection (a) for use under this title. 
103.Greenhouse gas reduction registration 
(a)In generalSubject to the requirements described in subsection (b)— 
(1)a covered entity may register greenhouse gas emission reductions and increases in sequestration achieved after 1990 and before 2012 under this section; and 
(2)an entity that is not a covered entity may register greenhouse gas emission reductions and increases in sequestration achieved at any time since 1990 under this section. 
(b)Requirements 
(1)In generalThe requirements referred to in subsection (a) are that an entity (other than an entity described in paragraph (2)) shall— 
(A)establish a baseline; and 
(B)submit the report described in section 102(a)(1). 
(2)Requirements not applicable to entities entering into certain agreementsAn entity that enters into an agreement with a participant in the registry for the purpose of a carbon sequestration project may register greenhouse gas emission reductions or sequestrations without being required to comply with the requirements specified in paragraph (1), unless that entity is required to comply with those requirements by reason of an activity other than the agreement. 
(c)Procedure 
(1)Voluntary reportingAn entity described in subsection (a) may submit to the Administrator for inclusion in the registry— 
(A)before January 1, 2012, data that relates to any activity that resulted in the net reduction of the greenhouse gas emissions of the entity or an increase in sequestration by the entity that were carried out during or after 1990 and before the establishment of the database; and 
(B)with respect to the calendar year preceding the calendar year in which the data is submitted, data that relates to any project or activity that resulted in the net reduction of the greenhouse gas emissions of the entity or a net increase in net sequestration by the entity. 
(2)Provision of verification information by reporting entitiesEach entity that submits a report under section 102(a) or this subsection shall provide information sufficient for the Administrator to verify, in accordance with measurement and verification methods and standards developed under section 104, that the report— 
(A)has been accurately reported; and 
(B)in the case of each voluntary report under paragraph (1), represents— 
(i)actual reductions in greenhouse gas emissions relative to historic emission levels of the entity; or 
(ii)actual increases in net sequestration. 
(3)Failure to submit reportAn entity that submits data for registration of emission reductions or increases in sequestration in the registry and that fails to submit a report required under this subsection shall be prohibited from using, or allowing another entity to use, its registered emissions reductions or increases in sequestration to satisfy the requirements of section 121. 
(4)Independent third-party verificationTo meet the requirements of this section and section 104, an entity that submits a report under this section may— 
(A)obtain independent third-party verification; and 
(B)present the results of the third-party verification to the Administrator. 
(5)Availability of data 
(A)In generalThe Administrator shall ensure that information in the database is— 
(i)published; and 
(ii)accessible to the public, including in electronic format on the Internet. 
(B)ExceptionSubparagraph (A) shall not apply in any case in which the Administrator determines that publishing or otherwise making available information described in that subparagraph— 
(i)poses a risk to national security; or 
(ii)discloses confidential business information that can not be derived from information that is otherwise publicly available and that would cause competitive harm if published. 
(6)Data infrastructureThe Administrator shall ensure, to the maximum extent practicable, that the database uses, and is integrated with, Federal, State, and regional greenhouse gas data collection and reporting systems. 
(7)Additional issues to be consideredIn promulgating the regulations under section 101(c)(1) and implementing the database, the Administrator shall take into consideration a broad range of issues involved in establishing an effective database, including— 
(A)the data and information systems and measures necessary to identify, track, and verify greenhouse gas emissions in a manner that will encourage private sector trading and exchanges; 
(B)the greenhouse gas reduction and sequestration measurement and estimation methods and standards applied in other countries, as applicable or relevant; 
(C)the extent to which available data on fossil fuels, greenhouse gas emissions, and greenhouse gas production, refining, and importation are adequate to implement the database; and 
(D)the differences in, and potential uniqueness of, the facilities, operations, and business and other relevant practices of persons and entities in the private and public sectors that may be expected to participate in the database. 
(d)Annual reportThe Administrator shall publish an annual report that— 
(1)describes the total greenhouse gas emissions, emission reductions, and increases in sequestration reported to the database during the year covered by the report; 
(2)provides entity-by-entity and sector-by-sector analyses of the emissions, emission reductions, and increases in sequestration reported; 
(3)describes the atmospheric concentrations of greenhouse gases; 
(4)provides a comparison of current and past atmospheric concentrations of greenhouse gases; and 
(5)describes the activity during the year covered by the report in the trading of greenhouse gas emission allowances. 
104.Measurement and verification 
(a)Methods and standards 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall establish by rule, in coordination with the Secretary, the Secretary of Energy, and the Secretary of Agriculture, comprehensive measurement and verification methods and standards to ensure a consistent and technically accurate record of greenhouse gas emissions, emission reductions, sequestration, and atmospheric concentrations for use in the registry. 
(2)RequirementsThe methods and standards established under paragraph (1) shall include— 
(A)a requirement that an entity submitting data for the database use a continuous emissions monitoring system, or another system of measuring emissions, emission reductions, or increases in sequestration that is determined by the Administrator to provide information with precision, reliability, accessibility, and timeliness similar to that provided by a continuous emissions monitoring system where technologically feasible; 
(B)establishment of standardized measurement and verification practices for reports made by all entities participating in the registry, taking into account— 
(i)protocols and standards in use by entities requiring or desiring to participate in the registry as of the date of development of the methods and standards under paragraph (1); 
(ii)boundary issues, such as leakage; 
(iii)avoidance of double counting of greenhouse gas emissions, emission reductions, and increases in sequestration; and 
(iv)such other factors as the Administrator, in consultation with the Secretary, the Secretary of Energy, and the Secretary of Agriculture, determines to be appropriate; 
(C)establishment of methods of— 
(i)estimating greenhouse gas emissions, for those cases in which the Administrator determines that methods of monitoring or measuring such emissions with precision, reliability, accessibility, and timeliness similar to that provided by a continuous emissions monitoring system are not technologically feasible at present; and 
(ii)reporting the accuracy of such estimations; 
(D)establishment of measurement and verification standards applicable to actions taken to reduce or sequester greenhouse gas emissions; 
(E)in coordination with the Secretary of Agriculture, standards to measure the results of the use of carbon sequestration, including— 
(i)soil carbon sequestration practices; 
(ii)forest preservation and reforestation activities that adequately address the issues of permanence, leakage, and verification; and 
(iii)production of cellulosic biomass crops; 
(F)establishment of standards for obtaining the Administrator’s approval of the suitability of geological storage sites that include evaluation of both the geology of the site and the entity’s capacity to manage the site; 
(G)establishment of other features that, as determined by the Administrator, will allow entities to adequately establish a fair and reliable measurement and reporting system; and 
(H)establishment of such other measurement and verification standards as the Administrator, in consultation with the Secretary of Agriculture, the Secretary, and the Secretary of Energy, determines to be appropriate. 
(b)Public participationThe Administrator shall make available to the public for comment, in draft form and for a period of at least 90 days, the methods and standards developed under subsection (a) before issuing final regulations under this section. 
(c)Experts and consultants 
(1)In generalThe Administrator may obtain the services of experts and consultants in the private and nonprofit sectors for the purpose of carrying out this section in accordance with section 3109 of title 5, United States Code, in the areas of greenhouse gas measurement, certification, and emission trading. 
(2)Available arrangementsIn obtaining any service described in paragraph (1), the Administrator may use any available grant, contract, cooperative agreement, or other arrangement authorized by law. 
(d)Review and revisionThe Administrator shall periodically review, and revise as necessary, the methods and standards developed under subsection (a). 
BMandating emission reductions 
121.Covered entities must submit allowances for emissions 
(a)In generalBeginning with calendar year 2012— 
(1)each covered entity in the electric power, industrial, and commercial sectors shall submit to the Administrator one tradeable allowance for every metric ton of greenhouse gases, measured in units of carbon dioxide equivalents, that it emits from stationary sources, except those described in paragraph (2); 
(2)each producer or importer of hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride that is a covered entity shall submit to the Administrator one tradeable allowance for every metric ton of hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride, measured in units of carbon dioxide equivalents, that it produces or imports and that are deemed under subsection (d) to be emitted in the United States; and 
(3)each petroleum product refiner or importer that is a covered entity shall submit one tradeable allowance for every unit of petroleum product it sells that will produce one metric ton of greenhouse gases when used for transportation, measured in units of carbon dioxide equivalents, as determined by the Administrator under subsection (b). 
(b)Determination of Transportation sector amountFor the transportation sector, the Administrator shall determine the amount of greenhouse gases, measured in units of carbon dioxide equivalents, that will be deemed to be emitted when petroleum products are used for transportation. 
(c)Exception for certain deposited emissionsNotwithstanding subsection (a), a covered entity is not required to submit a tradeable allowance for any amount of greenhouse gas that would otherwise have been emitted from a facility under the ownership or control of that entity if— 
(1)the emission is deposited in a geological storage facility approved by the Administrator described in section 104(a)(2)(F); and 
(2)the entity agrees to submit tradeable allowances for any portion of the deposited emission that is subsequently emitted from that facility. 
(d)Determination of hydrofluorocarbon, perfluorocarbon, and sulfur hexafluoride amountThe Administrator shall determine the amounts of hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride, measured in units of carbon dioxide equivalents, that will be deemed to be emitted for purposes of this Act. 
(e)Allowances retiredUpon receiving a tradeable allowance pursuant to a requirement under this subtitle, the Administrator shall retire the serial number assigned to that allowance. 
122.Compliance 
(a)Source of tradeable allowances usedA covered entity may use a tradeable allowance to meet the requirements of this subtitle without regard to whether the tradeable allowance was allocated to it under subtitle D or acquired from another entity or the Climate Change Credit Corporation established under section 201. 
(b)Verification by AdministratorAt various times during each year, the Administrator shall determine whether each covered entity has met the requirements of this subtitle. In making that determination, the Administrator shall take into account the tradeable allowances submitted by the covered entity to the Administrator. 
123.Exemption of source categories 
(a)In generalThe Administrator may grant an exemption from the requirements of this subtitle to a source category if the Administrator determines, after public notice and comment, that it is not feasible to measure or estimate emissions from that source category, until such time as measurement or estimation becomes feasible. 
(b)Reduction of limitationsIf the Administrator exempts a source category under subsection (a), the Administrator shall also reduce the total tradeable allowances under section 124(a)(1), (2), (3), or (4), as applicable, by the amount of greenhouse gas emissions that the exempted source category emitted in calendar year 2000, as identified in the 2000 Inventory. 
(c)Limitation on exemptionThe Administrator may not grant an exemption under subsection (a) to carbon dioxide produced from fossil fuel. 
124.Establishment of tradeable allowances 
(a)In generalThe Administrator shall promulgate regulations to establish tradeable allowances, denominated in units of carbon dioxide equivalents, as follows: 
(1)For the first 8 calendar years beginning after 2011, the number of tradeable allowances shall be equal to the number of metric tons of greenhouse gases emitted in 2006, measured in units of carbon dioxide equivalents, reduced by the amount of emissions of greenhouse gases in calendar year 2012 from noncovered entities, as calculated by the Administrator. 
(2)For the first 10 calendar years beginning after 2019, the number of tradeable allowances shall be equal to 85 percent of the number of metric tons of greenhouse gases emitted in 2006, measured in units of carbon dioxide equivalents, reduced by the amount of emissions of greenhouse gases in calendar year 2020 from noncovered entities, as calculated by the Administrator. 
(3)For the first 10 calendar years beginning after 2029, the number of tradeable allowances shall be equal to 63 percent of the number of metric tons of greenhouse gases emitted in 2006, measured in units of carbon dioxide equivalents, reduced by the amount of emissions of greenhouse gases in calendar year 2030 from noncovered entities, as calculated by the Administrator. 
(4)For calendar years beginning after 2049, the number of tradeable allowances shall be equal to 25 percent of the number of metric tons of greenhouse gases emitted in 2006, measured in units of carbon dioxide equivalents, reduced by the amount of emissions of greenhouse gases in each such calendar year from noncovered entities, as calculated by the Administrator. 
(b)Serial numbersThe Administrator shall assign a unique serial number to each tradeable allowance established under subsection (a), and shall take such action as may be necessary to prevent counterfeiting of tradeable allowances. 
(c)Nature of tradeable allowancesA tradeable allowance is not a property right, and nothing in this title or any other provision of law limits the authority of the United States to terminate or limit a tradeable allowance. 
(d)Noncovered entityFor purposes of this section only, the term noncovered entity means an entity that— 
(1)owns or controls a source of greenhouse gas emissions in the electric power, industrial, or commercial sector of the United States economy (as defined in the Inventory), refines or imports refined petroleum products for use in transportation, or produces or imports hydrofluorocarbons, perfluorocarbons, or sulfur hexafluoride; and 
(2)is not a covered entity. 
125.International reserve allowance program 
(a)PurposesThe purposes of this section are— 
(1)to ensure that greenhouse gas emissions occurring outside the United States do not undermine the objectives of the United States to reduce greenhouse gas emissions and to stabilize greenhouse gas concentrations in the atmosphere at a level that would prevent dangerous anthropogenic interference with the climate system; 
(2)to ensure that manufactured products produced in the United States remain competitive, in international and domestic markets, with comparable products produced in foreign nations that do not have restrictions on greenhouse gas emissions comparable to those described in section 124; and 
(3)to encourage effective international action to achieve the purposes stated in paragraphs (1) and (2) through procedures negotiated between the United States and other countries or through measures taken by the United States that comply with applicable international agreements. 
(b)International negotiations 
(1)FindingCongress finds that the purposes described in subsection (a) can be most effectively addressed and achieved through procedures negotiated between the United States and other countries. 
(2)Negotiating objectiveTo the extent that the procedures described in paragraph (1) involve measures affecting international trade in goods or services, the climate change negotiating objective of the United States shall be to conclude agreements on the reduction of greenhouse gas emissions that will help to achieve the purposes described in subsection (a). 
(c)International equity program 
(1)EstablishmentThe President may establish a program to require importers to pay the value of greenhouse gases (based on the market price of tradeable allowances issued under this Act) emitted during the production of goods or services imported into the United States from any foreign nation other than those described in paragraph (2). 
(2)Nations not subject to programThe foreign nations referred to in paragraph (1) are those that— 
(A)are a party to an agreement with the United States that achieves the purposes of this section; or 
(B)impose restrictions on greenhouse gas emissions that are comparable to such restrictions imposed in the United States. 
(3)NegotiationsThe President shall not impose the requirements of a program established under paragraph (1) on imports from any foreign nation unless negotiations to achieve an agreement described in paragraph (2)(A) have been attempted by the United States with that foreign nation. 
(d)Consistency with international agreementsA program established under subsection (c) shall be designed to ensure that the United States complies with all applicable international agreements.  
126.PenaltiesAny covered entity that fails to meet the requirements of this subtitle for a year shall be liable for a civil penalty, payable to the Administrator, equal to thrice the market value (determined as of the last day of the year at issue) of the tradeable allowances that would be necessary for that covered entity to meet those requirements on the date that the tradeable allowances were due. 
CControlling compliance costs 
1Use of Allowances 
141.Trading 
(a)In generalTradeable allowances may be sold, exchanged, purchased, retired, or used as provided in this Act. 
(b)Intersector tradingCovered entities may purchase or otherwise acquire tradeable allowances from other covered sectors to satisfy the requirements of this title, in addition to those from within their own sector. 
142.BankingTradeable allowances not used to satisfy the requirements of this title in a year may be used to satisfy the requirements in a later year. 
143.Borrowing against future reductions 
(a)In generalThe Administrator shall establish a program under which a covered entity may— 
(1)receive a credit in the current calendar year for anticipated reductions in emissions in a future calendar year; and 
(2)use the credit in lieu of a tradeable allowance to meet the requirements of this title for the current calendar year, subject to the limitation imposed by subsection (b). 
(b)Determination of tradeable allowance credits 
(1)In generalExcept as provided in paragraph (2), the Administrator may make credits available under subsection (a) only for anticipated reductions in emissions that— 
(A)are attributable to the realization of capital investments in equipment, the construction, reconstruction, or acquisition of facilities, or the deployment of new technologies— 
(i)for which the covered entity has executed a binding contract and secured, or applied for, all necessary permits and operating or implementation authority; 
(ii)that will not become operational within the current calendar year; and 
(iii)that will become operational and begin to reduce emissions from the covered entity within 5 years after the year in which the credit is used; and 
(B)will be realized within 5 years after the year in which the credit is used. 
(2)BoardThe Administrator shall make credits available under subsection (a) as instructed by the Board under section 153(a)(1) or (2)(A).  
(c)Carrying costIf a covered entity uses a credit under this section to meet the requirements of this title for a calendar year (in this subsection referred to as the use year), the tradeable allowance requirement for the year from which the credit was taken (in this subsection referred to as the source year) shall be increased by an amount equal to— 
(1)10 percent for each credit borrowed from the source year; multiplied by 
(2)the number of years after the use year that the source year occurs. 
(d)Maximum borrowing periodA credit from a year beginning more than 5 years after the current year may not be used to meet the requirements of this title for the current year. 
(e)Failure To achieve reductions generating creditIf a covered entity that uses a credit under this section fails to achieve the anticipated reduction for which the credit was granted for the year from which the credit was taken, then— 
(1)the covered entity’s requirements under this Act for that year shall be increased by the amount of the credit, plus the amount determined under subsection (c); 
(2)any tradeable allowances submitted by the covered entity for that year shall be counted first against the increase in those requirements; and 
(3)the covered entity may not use credits under this section to meet the increased requirements. 
144.Domestic offsets 
(a)Alternative means of complianceA covered entity may satisfy up to 15 percent of its total allowance submission requirement under section 121 by any combination of the following: 
(1)Submitting tradeable allowances from another nation’s market in greenhouse gas emissions if— 
(A)the Administrator determines that the other nation’s system for trading in greenhouse gas emissions is complete, accurate, and transparent and reviews that determination at least once every 5 years; 
(B)the other nation has adopted enforceable limits on its greenhouse gas emissions which the tradeable allowances were issued to implement; and 
(C)the covered entity certifies that the tradeable allowance has been retired unused in the other nation’s market. 
(2)Submitting a registered net increase in sequestration, as registered in the database, adjusted, if necessary, to comply with the accounting standards and methods described in subsection (c). An increase in sequestration submitted under this paragraph need not have been registered by the covered entity submitting it. 
(3)Submitting a greenhouse gas emissions reduction (other than a registered net increase in sequestration) that was registered in the database by a person that is not a covered entity. 
(4)Submitting credits obtained by the submitting covered entity from the Administrator under section 143 or section 145. 
(b)Dedicated program for sequestration in agricultural soilsIf a covered entity satisfies a full 15 percent of its total allowance submission requirements pursuant to subsection (a), it shall satisfy up to 1.5 percent of its total allowance submission requirement by submitting registered net increases in sequestration in agricultural soils, as registered in the database, adjusted, if necessary, to comply with the accounting standards and methods described in subsection (c). 
(c)Sequestration accounting 
(1)Sequestration accountingIf a covered entity uses a registered net increase in sequestration to satisfy the requirements of section 121 for any year, that covered entity shall submit information to the Administrator every 5 years thereafter sufficient to allow the Administrator to determine, using the methods and standards created under section 104, whether that net increase in sequestration still exists. The covered entity shall offset any loss of sequestration by submitting additional tradeable allowances of equivalent amount in the calender year following that determination. 
(2)Regulations requiredThe Administrator, in coordination with the Secretary of Agriculture, the Secretary of Energy, and the Secretary, shall issue regulations establishing the sequestration accounting rules for all classes of sequestration projects. 
(3)Criteria for regulationsIn issuing regulations under this subsection, the Administrator shall use the following criteria: 
(A)If the range of possible amounts of net increase in sequestration for a particular class of sequestration project is not more than 10 percent of the median of that range, the amount of sequestration credited shall be equal to the median value of that range. 
(B)If the range of possible amounts of net increase in sequestration for a particular class of sequestration project is more than 10 percent of the median of that range, the amount of sequestration awarded shall be equal to the fifth percentile of that range. 
(C)The regulations shall include procedures for accounting for potential leakage from sequestration projects and for ensuring that any registered increase in sequestration is in addition that which would have occurred if this Act had not been enacted. 
(4)UpdatesThe Administrator shall update the sequestration accounting rules for every class of sequestration project at least once every 5 years. 
145.International credits plan 
(a)EstablishmentThe Administrator shall establish a program the purposes of which are— 
(1)to assist developing countries in achieving sustainable development and in contributing to the objective of reducing the greenhouse gas emissions; and 
(2)to assist covered entities in achieving compliance with the requirements of section 121. 
(b)Program Components 
(1)In generalThe program shall provide for the earning of tradable allowances by covered entities from project activities in developing countries resulting in certified emission reductions. The Administrator shall ensure tradability of emission reductions earned under this program with reductions earned under other similar international programs. 
(2)Approval criteria and review processBy no later than 2011, the Administrator shall— 
(A)develop criteria for the approval of projects submitted for review; and 
(B)establish a review process for submitted projects that includes a procedure for providing the results of the review, together with an explanation of the reasons for approving or denying approval of a submitted project, to the entity that submitted the project. 
(3)FeesThe Administrator may charge an application fee for the review of project proposals to cover the administrative costs of the program. 
(4)Certification of results requiredThe Administrator shall require entities participating in this program to obtain independent third-party verification that— 
(A)participation by all parties involved in the project is voluntary; and 
(B)the project produces— 
(i)real, measurable, and long-term benefits related to the mitigation of climate change; and 
(ii)reductions in emissions that are additional to any that would occur in the absence of the certified project activity. 
(c)Use of allowancesSubject to the limitation in section 144(a), tradable allowances earned under the program may be used to meet the requirements of section 121. 
(d)StudyWithin 3 years after the date of enactment of this Act, the Administrator, in coordination with the Secretary, shall conduct a study of the impacts of the compliance cost reduction measures of this section and section 144 on achieving the purposes of this Act. The Administrator shall submit the results of the study to the Congress along with any recommendations the Administrator considers appropriate. 
146.Outreach initiative on revenue enhancement for agricultural producers 
(a)EstablishmentThe Secretary of Agriculture, acting through the Chief of the Natural Resources Conservation Service, the Chief of the Forest Service, the Administrator of the Cooperative State Research, Education, and Extension Service, and land-grant colleges and universities, in consultation with the Administrator and the heads of other appropriate departments and agencies, shall establish an outreach initiative to provide information to agricultural producers, agricultural organizations, foresters, and other landowners about opportunities under sections 144 and 145 to earn new revenue. 
(b)ComponentsThe initiative under this section— 
(1)shall be designed to ensure that, to the maximum extent practicable, agricultural organizations and individual agricultural producers, foresters, and other landowners receive detailed practical information about— 
(A)opportunities to earn new revenue under sections 144 and 145; 
(B)measurement protocols, monitoring, verifying, inventorying, registering, insuring, and marketing offsets under this title; 
(C)emerging domestic and international markets for energy crops, allowances, and offsets; and 
(D)local, regional, and national databases and aggregation networks to facilitate achievement, measurement, registration, and sales of offsets; 
(2)shall provide— 
(A)outreach materials, including the handbook published under subsection (c), to interested parties; 
(B)workshops; and 
(C)technical assistance; and 
(3)may include the creation and development of regional marketing centers or coordination with existing centers (including centers within the Natural Resources Conservation Service or the Cooperative State Research, Education, and Extension Service or at land-grant colleges and universities). 
(c)Handbook 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Agriculture, in consultation with the Administrator and after an opportunity for public input, shall publish a handbook for use by agricultural producers, agricultural cooperatives, foresters, other landowners, offset buyers, and other stakeholders that provides easy-to-use guidance on achieving, reporting, registering, and marketing offsets. 
(2)DistributionThe Secretary of Agriculture shall ensure, to the maximum extent practicable, that the handbook is distributed widely through land-grant colleges and universities and other appropriate institutions. 
2Carbon Market Efficiency Board 
151.Establishment of Board 
(a)EstablishmentThere is established a board, to be known as the Carbon Market Efficiency Board. 
(b)PurposesThe purposes of the Board are— 
(1)to promote the achievement of the environmental objectives of the United States, including national mandatory greenhouse gas emissions cap and reduction targets in this or any other Act; 
(2)to observe the national greenhouse gas tradeable allowance market and evaluate periods during which the cost of tradeable allowances provided under this Act or any other Federal law might pose significant harm to the economy; 
(3)to provide temporary, short-term relief at any time at which a market program for tradeable allowances under this Act or other Federal law is determined to pose a significant harm to the economy, by using the cost relief measures prescribed under section 153; and 
(4)to submit to the President and Congress quarterly reports under section 152(c).  
(c)Membership 
(1)CompositionThe Board shall be composed of 7 members, who are citizens of the United States, to be appointed by the President, by and with the advice and consent of the Senate. 
(2)RequirementsIn appointing members of the Board under paragraph (1), the President shall— 
(A)ensure fair representation of the financial, agricultural, industrial, and commercial sectors, and the geographical regions, of the United States and include a representative of consumer interests; and 
(B)appoint not more than 1 member from each such geographical region. 
(3)Compensation 
(A)In generalA member of the Board shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level II of the Executive Schedule under section 5313 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Board. 
(B)ChairpersonThe Chairperson of the Board shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level I of the Executive Schedule under section 5312 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Board. 
(4)Prohibitions 
(A)Conflicts of interestAn individual employed by, or holding any official relationship (including any shareholder) with, any entity engaged in the generation, transmission, distribution, or sale of energy, or an individual who has any pecuniary interest in the generation, transmission, distribution, or sale of energy, shall not be appointed to the Board under this subsection. 
(B)No other employmentA member of the Board shall not hold any other employment during the term of service of the member. 
(d)Term; vacancies 
(1)Term 
(A)In generalThe term of a member of the Board shall be 14 years, except that the members first appointed to the Board shall be appointed for terms in a manner that ensures that— 
(i)the term of not more than 1 member shall expire during any 2-year period; and 
(ii)no member serves a term of more than 14 years. 
(B)Oath of officeA member shall take the oath of office of the Board by not later than 15 days after the date on which the member is appointed under subsection (c)(1). 
(C)Removal 
(i)In generalA member may be removed from the Board on determination of the President for cause. 
(ii)NotificationThe President shall submit to Congress a notification of any determination by the President to remove a member of the Board for cause under clause (i). 
(2)Vacancies 
(A)In generalA vacancy on the Board— 
(i)shall not affect the powers of the Board; and 
(ii)shall be filled in the same manner as the original appointment was made. 
(B)Service until new appointmentA member of the Board the term of whom has expired or otherwise been terminated shall continue to serve until the date on which a replacement is appointed under subparagraph (A)(ii), as the President determines to be appropriate. 
(e)Chairperson and vice-chairpersonOf members of the Board, the President shall appoint— 
(1)1 member to serve as Chairperson of the Board for a term of 4 years; and 
(2)1 member to serve as Vice-Chairperson of the Board for a term of 4 years. 
(f)Meetings 
(1)Initial meetingThe Board shall hold the initial meeting of the Board as soon as practicable after the date on which all members have been appointed to the Board under subsection (c)(1). 
(2)Presiding officerA meeting of the Board shall be presided over by— 
(A)the Chairperson; 
(B)in any case in which the Chairperson is absent, the Vice-Chairperson; or 
(C)in any case in which the Chairperson and Vice-Chairperson are absent, a chairperson pro tempore, to be elected by the members of the Board.
(3)QuorumFour members of the Board shall constitute a quorum for a meeting of the Board.
(4)Open meetingsThe Board shall be subject to section 552b of title 5, United States Code (commonly known as the Government in the Sunshine Act). 
152.Duties 
(a)Information gathering 
(1)AuthorityThe Board shall collect and analyze relevant market information to promote a full understanding of the dynamics of the greenhouse gas emission tradeable allowance market. 
(2)InformationThe Board shall gather such information as the Board determines to be appropriate regarding the status of the market described in paragraph (1), including information relating to— 
(A)tradeable allowance allocation and availability; 
(B)the price of tradeable allowances;
(C)macroeconomic and microeconomic effects of unexpected significant increases in emission allowance prices, or shifts in the emission allowance market, should those increases or shifts occur;
(D)economic effect thresholds that could warrant implementation of cost relief measures described in section 153(a) after the initial 2-year period described in section 153(a)(1);
(E)in the event any cost relief measures described in section 153(a) are taken, the effects of those measures on the market;
(F)maximum levels of cost relief measures that are necessary to achieve avoidance of economic harm and preserve achievement of the purposes of this Act; and
(G)the success of the market in promoting achievement of the purposes of this Act and any other laws of the United States.  
(b)StudyNot later than January 1, 2014, the Board shall submit to Congress a report describing the status of the initial market for tradeable allowances to emit greenhouse gases in the United States, specifically with respect to volatility within the market and the average price of tradeable allowances during the 90-day period immediately preceding such report.  
(c)ReportsThe Board shall submit to the President and Congress quarterly reports— 
(1)describing—
(A)the status of markets for tradeable allowances provided under this Act or other Federal law;
(B)the economic effects of the markets;
(C)regional, industrial, consumer, and energy investment responses to the markets;
(D)any corrective measures that should be carried out to relieve excessive costs of the markets; and
(E)plans to compensate for those measures;
(2)describing any cost relief measures carried out under section 153; 
(3)that are timely and succinct to ensure regular monitoring of market trends; and 
(4)that are prepared independently by the Board, and not in partnership with Federal agencies. 
153.Powers 
(a)Cost relief measures 
(1)Initial periodDuring 2012 and 2013, if the Board determines that the average daily closing price of tradeable allowances during any 90-day period exceeds the upper range of the estimate provided under section 154, the Board shall instruct the Administrator to increase the quantity of credits under section 143 that covered entities may receive.  
(2)Permanent authorityBeginning on January 1, 2014, if the Board determines that the tradeable allowance market poses a significant harm to the economy of the United States, the Board may carry out 1 or more of the following cost relief measures to ensure a functioning, stable, and efficient market for tradeable allowances to emit greenhouse gases: 
(A)Instruct the Administrator to increase the quantity of credits under section 143 that covered entities may receive. 
(B)Expand the period during which a covered entity may repay the allocating agency for a tradeable allowance provided under subparagraph (A). 
(C)Lower the percentage of carrying costs required under section 143(c)(1) with respect to tradeable allowances provided under subparagraph (A), to a level not less than the percentage of the Moody’s seasoned Aaa corporate bond rate most recently published in the Federal Reserve Statistical Release on selected interest rates, commonly referred to as the H.15 release.  
(3)Subsequent actionsOn determination by the Board to carry out a cost relief measure pursuant to paragraph (1) or (2), the Board shall— 
(A)allow the cost relief measure to be used only during the applicable allocation year; 
(B)exercise the cost relief measure incrementally, and only as needed to avoid significant economic harm during the applicable allocation year; and 
(C)evaluate, at the end of the applicable allocation year, actions that need to be carried out during subsequent years to compensate for any cost relief measure carried out during the applicable allocation year. 
(4)Increase in quantity of allowances 
(A)In generalIf the Board carries out a cost relief measure pursuant to paragraph (1) or (2) that results in the expansion of borrowing of tradeable allowances under Federal law, and if the Board determines that the average daily closing price of tradeable allowances for the 90-day period beginning on the date on which borrowing is so expanded exceeds the upper limit of the range of the estimate provided under section 154, the Board shall instruct the Administrator to— 
(i)increase the total quantity of tradeable allowances provided to all covered entities in accordance with this paragraph; and 
(ii)reduce the quantity of tradeable allowances to be provided for a subsequent year or years by the same amount. 
(B)RequirementsAn increase in the quantity of tradeable allowances under subparagraph (A) shall— 
(i)apply to all covered entities;
(ii)be allocated in accordance with the applicable formulas and procedures established under this Act; 
(iii)be equal to not more than 5 percent of the total quantity of tradeable allowances otherwise available for the applicable allocation year under this Act; 
(iv)be provided only during the 6-month period immediately following a determination of the Board under subparagraph (A); and 
(v)specify the subsequent year or years in which the quantity of tradeable allowances will be reduced in accordance with subparagraph (A), which shall be not more than 15 years after the year in which the increase in the quantity of tradeable allowances is provided.  
(b)LimitationsNothing in this section gives the Board the authority— 
(1)to consider or prescribe entity-level petitions for relief from the costs of a tradeable allowance allocation or trading program established under this Act or other Federal law; 
(2)to carry out any investigative or punitive process under the jurisdiction of any Federal or State court; 
(3)to interfere with, modify, or adjust any tradeable allowance allocation scheme established under this Act or other Federal law; or 
(4)to modify the goals of any limit on greenhouse gas emissions. 
154.Estimate of costs to economy of limiting greenhouse gas emissions 
(a)Initial reportThe Administrator shall enter into an arrangement with the National Academy of Sciences for a report, to be submitted to Congress not later than December 31, 2011. Such report shall, using economic and scientific analyses, describe the projected price range at which tradeable allowances are expected to trade during the period with respect to which this Act applies. 
(b)ReassessmentsThe Board may instruct the Administrator to arrange for a reassessment and new report under subsection (a) as necessary. 
DAllocation of tradeable allowances 
161.Determination of tradeable allowance allocations 
(a)In generalThe Administrator shall annually determine— 
(1)the amount of tradeable allowances to be allocated to each covered sector; and 
(2)the amount of tradeable allowances to be allocated to the Climate Change Credit Corporation established under section 201. 
(b)Allocation factorsIn making the determination required by subsection (a), the Administrator shall consider— 
(1)the distributive effect of the allocations on household income and net worth of individuals; 
(2)the impact of the allocations on corporate income, taxes, and asset value; 
(3)the impact of the allocations on income levels of consumers and on their energy consumption; 
(4)the effects of the allocations in terms of economic efficiency; 
(5)the ability of covered entities to pass through compliance costs to their customers; 
(6)the degree to which the amount of allocations to the covered sectors should decrease over time; 
(7)the need to maintain the international competitiveness of United States manufacturing and avoid the additional loss of United States manufacturing jobs; and 
(8)the necessary funding levels for the initiatives and programs described in section 202. 
(c)Allocation recommendations and implementationNot later than 24 months after the date of enactment of this Act, and annually thereafter, the Administrator shall submit the determinations under subsection (a) to the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate, and to the Committee on Science and Technology and the Committee on Energy and Commerce of the House of Representatives. The Administrator’s determinations under subsection (a)(1), and the allocations and provision of tradeable allowances pursuant to that determination, are deemed to be a major rule (as defined in section 804(2) of title 5, United States Code), and subject to the provisions of chapter 8 of that title. 
162.Provision of tradeable allowances 
(a)In generalThe Administrator shall, by regulation, establish a process for providing tradeable allowances without cost to covered entities described in subparagraphs (A) and (B)(i) and (ii) of section 3(5) that will— 
(1)encourage investments that increase the efficiency of the processes that produce greenhouse gas emissions; 
(2)minimize the costs to the Government of providing the tradeable allowances; 
(3)give credit to covered entities for emissions reductions made before 2012 and registered with the database; and 
(4)provide sufficient tradeable allowances for new entrants into the sector. 
(b)Allocation to covered entities in States adopting mandatory greenhouse gas emissions reduction programsFor a covered entity operating in any State that has adopted a legally binding and enforceable program to achieve and maintain greenhouse gas emission reductions that are consistent with, or more stringent than, reductions mandated by this Act, and which requirements are effective prior to 2012, the Administrator shall consider such binding State actions in making the final determination of allocation to such covered entities. 
163.Ensuring target adequacy 
(a)In generalBeginning 2 years after the date of enactment of this Act, the Under Secretary of Commerce for Oceans and Atmosphere shall review the amount of allowances established under section 124 no less frequently than biennially— 
(1)to re-evaluate the levels established by that section, after taking into account the best available science and the most currently available data; and 
(2)to re-evaluate the environmental and public health impacts of specific concentration levels of greenhouse gases,to determine whether the amount of those allowances continues to be consistent with the objective of the United Nations’ Framework Convention on Climate Change of stabilizing levels of greenhouse gas emissions at a level that will prevent dangerous anthropogenic interference with the climate system. 
(b)Review of 2012 levelsThe Under Secretary of Commerce for Oceans and Atmosphere shall specifically review in 2010 the level established under section 124(a)(1), and transmit a report on his reviews, together with any recommendations, including legislative recommendations, for modification of the levels, to the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate, and to the Committee on Science and Technology and the Committee on Energy and Commerce of the House of Representatives. 
164.Initial allocations for early participation and accelerated participationBefore providing any tradeable allowances under section 162, the Administrator shall allocate— 
(1)to any covered entity an amount of tradeable allowances equivalent to the amount of greenhouse gas emission reductions registered by that covered entity in the database if— 
(A)the covered entity has requested to use the registered reduction in the year of allocation; 
(B)the reduction was registered prior to 2012; and 
(C)the Administrator retires the unique serial number assigned to the reduction under section 101(c)(3); and 
(2)to any covered entity that has entered into an accelerated participation agreement under section 165, such tradeable allowances as the Administrator has determined to be appropriate under that section. 
165.Bonus for accelerated participation 
(a)In generalIf a covered entity executes an agreement with the Administrator under which it agrees to reduce its level of greenhouse gas emissions to a level no greater than the level of its greenhouse gas emissions for calendar year 1990 by the year 2012, then, for the 6-year period beginning with calendar year 2012, the Administrator shall— 
(1)provide additional tradeable allowances to that entity when allocating allowances under section 164 in order to recognize the additional emission reductions that will be required of the covered entity; 
(2)allow that entity to satisfy 20 percent (in addition to the amount authorized under section 144(a)) of its requirements under section 121 by any combination of— 
(A)submitting tradeable allowances from another nation’s market in greenhouse gas emissions under the conditions described in section 144(a)(1); 
(B)submitting a registered net increase in sequestration, as registered in the database, adjusted, if necessary, to comply with the accounting standards and methods described in section 144(c); and 
(C)submitting a greenhouse gas emission reduction (other than a registered net increase in sequestration) that was registered in the database by a person that is not a covered entity. 
(b)TerminationAn entity that executes an agreement described in subsection (a) may terminate the agreement at any time. 
(c)Failure To meet commitmentIf an entity that executes an agreement described in subsection (a) fails to achieve the level of emissions to which it committed by calendar year 2012, including through termination under subsection (b)— 
(1)its requirements under section 121 shall be increased by the amount of any tradeable allowances provided to it under subsection (a)(1) of this section; and 
(2)any tradeable allowances submitted thereafter shall be counted first against the increase in those requirements. 
IIClimate Change Credit Corporation 
201.Establishment 
(a)In generalThe Climate Change Credit Corporation (in this title referred to as the Corporation) is established as a nonprofit corporation without stock. The Corporation shall not be considered to be an agency or establishment of the United States Government. 
(b)Applicable lawsThe Corporation shall be subject to the provisions of this Act and, to the extent consistent with this Act, to the District of Columbia Business Corporation Act. 
(c)Board of directorsThe Corporation shall have a board of directors of 5 individuals who are citizens of the United States, of whom 1 shall be elected annually by the board to serve as chairman. No more than 3 members of the board serving at any time may be affiliated with the same political party. The members of the board shall be appointed by the President of the United States, by and with the advice and consent of the Senate, and shall serve for terms of 5 years. 
202.Purposes and functions 
(a)TradingThe Corporation— 
(1)shall receive and manage tradeable allowances allocated to it under section 161(a)(2); 
(2)shall buy and sell tradeable allowances, whether allocated to it under that section or obtained by purchase, trade, or donation from other entities; and 
(3)may not retire tradeable allowances unused. 
(b)Use of tradeable allowances and proceeds 
(1)In generalThe Corporation shall use the tradeable allowances, and proceeds derived from its trading activities in tradeable allowances, to reduce costs borne by consumers as a result of the greenhouse gas reduction requirements of this Act. The reductions— 
(A)may be obtained by buy-down, subsidy (including through the Low-Income Home Energy Assistance Act of 1981, part A of title IV of the Energy Conservation and Production Act, or the provision of financial assistance to promote the availability of reasonably-priced electricity in off-grid rural regions in which electricity prices exceed 150 percent of the national average), negotiation of discounts, consumer rebates, or otherwise; 
(B)shall be, as nearly as possible, equitably distributed across all regions of the United States; and 
(C)may include arrangements for preferential treatment to consumers who can least afford any such increased costs. 
(2)Transition assistance to dislocated workers and communitiesThe Corporation shall allocate a percentage of the proceeds derived from its trading activities in tradeable allowances to provide transition assistance to dislocated workers and communities. Transition assistance may take the form of— 
(A)grants to employers, employer associations, and representatives of employees— 
(i)to provide training, adjustment assistance, and employment services to dislocated workers; and 
(ii)to make income-maintenance and needs-related payments to dislocated workers; and 
(B)grants to State and local governments to assist communities in attracting new employers or providing essential local government services. 
(3)Phase-out of transition assistanceThe percentage allocated by the Corporation under paragraph (2)— 
(A)shall be 20 percent for 2012; and 
(B)shall be reduced by 2 percentage points each of the next 10 years thereafter. 
(4)Technology deployment programsThe Corporation shall establish and carry out a program, through direct grants, revolving loan programs, or other financial measures, to provide support for the deployment of technology to assist in compliance with this Act by distributing the proceeds from no less than 10 percent of the total allowances allocated to it for each year. The support shall include the following: 
(A)Coal gasification combined-cycle and geological carbon storage programThe Corporation shall establish and carry out a program, through direct grants, to provide incentives for the repowering of existing facilities or construction of new facilities producing electricity or other products from coal gasification combined-cycle plants that capture and geologically store at least 90 percent of the carbon dioxide produced at the facility in accordance with requirements established by the Administrator to ensure the permanence of the storage and that such storage will not cause or contribute to significant adverse effects on public health or the environment. The Corporation shall ensure that no less than 20 percent of the funding under this program is distributed to rural electric cooperatives. 
(B)Agricultural programsThe Corporation shall establish and carry out a program, through direct grants, revolving loan programs, or other financial measures, to provide incentives for greenhouse gas emissions reductions or net increases in sequestration on agricultural lands. The program shall include incentives for— 
(i)production of wind energy on agricultural lands; 
(ii)agricultural management practices that achieve verified, incremental increases in net carbon sequestration, in accordance with the requirements established by the Administrator under section 144(c); and 
(iii)production of renewable fuels that, after consideration of the energy needed to produce such fuels, result in a net reduction in greenhouse gas emissions. 
(5)Adaptation assistance for fish and wildlife habitatThe Corporation shall fund efforts to strengthen and restore habitat that improve the ability of fish and wildlife to adapt successfully to climate change. The Corporation shall deposit the proceeds from no less than 10 percent of the total allowances allocated to it in the wildlife restoration fund subaccount known as the Wildlife Conservation and Restoration Account established under section 3 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b). Amounts deposited in the subaccount under this paragraph shall be available without further appropriation for obligation and expenditure under that Act. 
(6)Large-scale aquatic ecosystemsThe Corporation shall use 25 percent of the total allowances allocated to it for each fiscal year for projects to restore— 
(A)large-scale freshwater aquatic ecosystems, such as the Great Lakes and the Everglades; and 
(B)large-scale estuarine ecosystems, such as Chesapeake Bay, California Bay Delta, Coastal Louisiana, Long Island Sound, and Puget Sound. 
(7)Operations of boardThe Corporation shall provide funding for the operations of the Board. 
IIIMiscellaneous 
301.NOAA report on climate change effects; preparation assistanceThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following: 
 
320.Report on effects of climate change 
(a)In generalThe Secretary shall report to the Congress not later than 2 years after the date of enactment of this section, and every 5 years thereafter, on the possible and projected impacts of climate change on— 
(1)oceanic and coastal ecosystems, including marine fish and wildlife and their habitat, and the commercial and recreational fisheries and tourism industries associated with them; and 
(2)coastal communities, including private residential and commercial development and public infrastructure in the coastal zone. 
(b)ContentsEach report under this section shall include information regarding— 
(1)the impacts that may be due to climate change that have occurred as of the date of the submission of the report; and 
(2)the projected future impacts of climate change. 
(c)ImpactsThe impacts reported on under subsection (b) shall include any— 
(1)increases in sea level; 
(2)increases in storm activity and intensity; 
(3)increases in floods, droughts, and other extremes of weather; 
(4)increases in the temperature of the air and the water on oceanic and coastal ecosystems, with a particular focus on vulnerable fisheries and ecosystems; and 
(5)changes in the acidity of the ocean surface associated with an increase in concentration of carbon dioxide in the atmosphere. 
321.Climate change preparation assistance 
(a)In generalThe Secretary shall provide technical assistance to each coastal State that has an approved coastal zone management plan under this title, to assist such States in preparing persons living within their coastal zones to adapt to climate change. 
(b)Identification of affected areas and adaptationsIn carrying out this section, the Secretary shall— 
(1)identify the projected impacts of climate change to which persons located in coastal zones may need to adapt, including— 
(A)increases in sea level; 
(B)increases in storm activity and intensity; and 
(C)increases in floods, droughts, and other extremes of weather; 
(2)identify the specific coastal areas of the United States, and the public and private development in coastal communities and the natural resources of the coastal zone, that are vulnerable to the impacts identified under paragraph (1); 
(3)identify the various adaptation measures that may be used to protect the areas and resources identified under paragraph (2) from the impacts identified under paragraph (1); and 
(4)estimate the costs of the adaptation measures identified under paragraph (3).. 
302.Adaptation technologies 
(a)In GeneralThe Director of the Office of Science and Technology Policy shall establish a program on adaptation technologies as part of the Climate Technology Challenge Program. The Director shall perform an assessment of the climate change technological needs of various regions of the country. This assessment shall be provided to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science and Technology of the House of Representatives within 6 months after the date of enactment of this Act. 
(b)Regional EstimatesThe Director of the Office of Science and Technology Policy, in consultation with the Secretaries of Transportation, Homeland Security, Agriculture, Housing and Urban Development, Health and Human Services, Defense, Interior, Energy, and Commerce, the Administrator of the Environmental Protection Agency, the Director of United States Geological Survey, and other such Federal offices as the Director considers necessary, along with relevant State agencies, shall perform 6 regional infrastructure cost assessments covering the United States, and a national cost assessment, to provide estimates of the range of costs that should be anticipated for adaptation to the impacts of climate change. The Director shall develop those estimates for low, medium, and high probabilities of climate change and its potential impacts. The assessments shall be provided to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science and Technology of the House of Representatives within 1 year after the date of enactment of this Act. 
(c)Adaptation Plan 
(1)In generalWithin 6 months after the date of enactment of this Act, the Secretary of Commerce shall submit a climate change adaptation plan for the United States to the Congress. The adaptation plan shall be based upon assessments performed by the United Nations Intergovernmental Panel on Climate Change, those as required by the 1990 Global Change Research Act, and any other scientific peer-reviewed regional assessments. 
(2)Required componentsThe adaptation plan shall include— 
(A)a prioritized list of vulnerable systems and regions; 
(B)coordination requirements between Federal, State, and local governments to ensure that key public infrastructure, safety, health, and land use planning and control issues are addressed; 
(C)coordination requirements among the Federal Government, industry, and communities; 
(D)an assessment of climate change science research needs including probabilistic assessments as an aid to planning; 
(E)an assessment of climate change technology needs; and 
(F)regional and national costs assessments for the range of costs that should be anticipated for adapting to the impacts of climate change. 
303.Mitigating climate change’s impacts on the poor 
(a)In GeneralThe Secretary shall conduct research on the impact of climate change on low-income populations everywhere in the world. The research shall— 
(1)include an assessment of the adverse impact of climate change on low-income populations in the United States and on developing countries; 
(2)identify appropriate climate change adaptation measures and programs for developing countries and low-income populations and assess the impact of those measures and programs on low-income populations; 
(3)identify appropriate climate change mitigation strategies and programs for developing countries and low-income populations and assess the impact of those strategies and programs on developing countries and on low-income populations in the United States; and 
(4)include an estimate of the costs of developing and implementing those climate change adaptation and mitigation programs. 
(b)ReportWithin 1 year after the date of enactment of this Act, the Secretary shall transmit a report on the research conducted under subsection (a) to the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate, and to the Committee on Science and Technology and the Committee on Energy and Commerce of the House of Representatives. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary $2,000,000 to carry out the research required by subsection (a). 
304.Wildlife conservation 
(a)Funding for climate change impact mitigation planningSection 3(c) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(c)) is amended by adding at the end the following: 
 
(4)Climate change impact mitigation plansAmounts deposited in the Wildlife Conservation and Restoration Account under section 202(b)(5) of the Climate Stewardship and Economic Security Act of 2007— 
(A)may be used by States to provide relevant information, training, monitoring, and other assistance to develop climate change impact mitigation plans and integrate them into State Comprehensive Wildlife Conservation Strategies; and 
(B)shall be used by States to implement climate change impact mitigation plans integrated into Comprehensive Wildlife Conservation Strategies.. 
(b)Conforming amendmentSection 3(a)(2) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)(2)) is amended in the second sentence by inserting (in addition to amounts deposited under section 202(b)(5) of the Climate Stewardship and Economic Security Act of 2007) after Wildlife Conservation and Restoration Account. 
 
